      Case 1:18-cr-10473-DPW Document 4 Filed 12/14/18 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES of AMERICA,


    v.                                Case No. 1:18-cr-10473 DPW


MARTIN WARD,
          Defendant.


                       CERTIFICATE OF SERVICE

    Counsel certifies that he has caused the attorneys for all

the parties to be served today with a true copy of defendant's

"Appearance of Counsel" form (Doc. 3) through the CM/ECF system

of this District as set forth in the Notice of Electronic Filing

and that no party requires service by other means.

Dated: December 14, 2018              Respectfully submitted
                                      Martin Ward, defendant,
                                      By his attorney:
                                      s/Kevin L. Barron
                                      Kevin L. Barron, Esq.
                                      50 Congress St. - 6th Fl.
                                      Boston, MA 02109-4075
                                      (617) 407-6837
